Citation Nr: 0933396	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  09-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for the residuals of cold 
injuries of the lower extremities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran has provided credible statements about his 
exposure to cold temperatures in connection with his duties 
during service in World War II.  

2.  The currently demonstrated cold injury residuals of both 
lower extremities is shown as likely as not to be due to the 
Veteran's exposure to cold temperature while serving during 
World War II.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by cold injury residuals of both lower 
extremities is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  Given the 
fully favorable action taken hereinbelow, a full discussion 
regarding compliance with VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

In the case of a veteran who was engaged in combat with enemy 
forces during a period of war, VA shall accept as sufficient 
proof of service connection such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran's service treatment record does not document any 
type of cold injury or related manifestations during his 
period of active duty.  The National Personnel Records Center 
(NPRC) reported that the Veteran's records were lost in the 
fire at that facility in 1973.  Hence, no further records are 
available.  

The Veteran's discharge certificate confirms that he served 
in Europe in the winter months of 1944 and 1945 as an 
aircraft warning.  His battles and campaigns include 
Normandy, Northern France, Rhineland, Ardennes and Central 
Europe.  

In an October 2008 statement the Veteran asserted that his 
feet were exposed to extreme cold, while serving in Europe in 
1944, resulting in frostbite.  He recalled seeing the company 
medic who thawed his feet.  The Board finds his statement to 
be credible and consistent with the circumstance and 
hardships of the Veteran's service.  Hence, the Board 
concedes that the Veteran sustained a cold injury to his 
lower extremities in service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304.  

In a July 2007 statement, the Veteran's podiatrist reported 
that the Veteran's present condition involved, "thick 
dystrophic toenails, and, a burning and tingling sensation in 
his toes and feet.  The dystrophic nails were likely caused 
by some type of tissue trauma, and the sensations [were] a 
result of nerve damage."  The physician further commented 
that, "It [was] possible, as likely as not, that his present 
condition was caused by the damage that occurred by having 
his feet frostbitten."  

Significantly, there is no other medical evidence of record 
in connection with the claimed disability.  

Here, the competent evidence, including the Veteran's lay 
assertions, is in relative equipoise in showing that his 
current foot manifestations of thick, dystrophic toenail and 
burning and tingling sensation of the toes and feet as likely 
as not are the result of his cold weather exposure during 
World War II.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for the cold injury 
residuals of the lower extremities is warranted.  


ORDER

Service connection for cold injury residuals of the lower 
extremities is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


